PER CURIAM.
By petition for a writ of certiorari we have for review Orders numbered 6695, 6695-A and 6772 of the Florida Public Service Commission bearing dates May 26, 1965, June 16, 1965 and August 4, 1965, respectively.
Our consideration of the petition, the record and briefs and argument of counsel, leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.